
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


EMPLOYMENT AGREEMENT

        This Agreement, dated July 1, 2002 is between JDS Uniphase Corporation
(the "Company") and Mark Sobey ("Employee").

PREMISES

        WHEREFORE,

        1.     Employee currently is employed by Company; and

        2.     Company and Employee wish to clarify their existing employment
relationship with a written Employment Agreement intended to supersede all other
written and oral representations and agreements regarding Employee's employment
with Company;

AGREEMENT

        NOW, THEREFORE, based on the foregoing premises and in consideration of
the commitments set forth below, Employee and Company agree as follows:

        1.    Definitions.    

        As used herein, the following terms are defined as follows:

        a.     "Cause" means:

          (i)  willful malfeasance by Employee, which has a material adverse
effect on the Company;

         (ii)  substantial and continuing willful refusal by Employee to perform
duties ordinarily performed by an employee in the same position and having
similar duties as Employee;

        (iii)  conviction of Employee for an indictable offense which has a
material adverse effect on the Company's goodwill if Employee is retained as an
employee of the Company;

        (iv)  willful failure by Employee to comply with material policies and
procedures of the Company.

        b.     "Good Reason" means the occurrence of any of the events or
conditions described in subsections (i) through (iv) below, provided however,
that Employee provides the Company with thirty (30) days notice of termination
for "Good Reason" pursuant to the provisions of Section 7 below, during which
time the Company shall have an opportunity to cure the occurrence or condition
claimed to constitute "Good Reason"; and provided further, that such notice of
resignation is submitted by Employee no later than thirty (30) days after the
occurrence of the event or condition that Employee claims as the basis for
termination for "Good Reason":

          (i)  a material reduction in Employee's base salary without Employee's
prior written consent; or

         (ii)  a material adverse change in Employee's position, duties or
responsibilities without Employee's prior written consent (for purposes of this
subsection, a change in Employee's reporting structure shall not, in and of
itself, constitute a material adverse change in Employee's position, duties or
responsibilities); or

        (iii)  an actual change in Employee's principal work location by more
than 50 kilometers without Employee's prior written consent; or

1

--------------------------------------------------------------------------------




        (iv)  failure by the Company to obtain from any successor company the
assumption of the Company's obligations under this Agreement.

        c.     "Disabled" means a mental or physical disability, illness or
injury, evidence by medical reports from a duly qualified medical practitioner,
which renders the Employee unable to perform the essential duties of his or her
position, and "Disability" has a corresponding meaning.

        d.     "Effective Date" means:

          (i)  in the event the Company terminates the employment of Employee,
the date designated by the Company as the last day of Employee's employment;

         (ii)  in the event the Employee resigns his or her employment with the
Company, the date designated by the Company as the effective date of
resignation;

        (iii)  in the event the Employee dies, the date of death;

        (iv)  in the event the Employee becomes Disabled, the date designated by
the Company as the last day of Employee's employment.

        2.    Position, Duties, Responsibilities    

        a.    Position:    Employee is employed by Company to render services to
Company in the position of Senior Vice President, Sales, subject to the
provisions of paragraph 3 below.

        b.    Other Activities:    Except upon the prior written consent of the
Company, Employee will not (i) accept any other employment, or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be in conflict with, or that might place
Employee in a conflicting position to that of, the Company.

        3.    Compensation    

        In consideration of the services to be rendered under this Agreement,
Company shall continue to pay Employee at an initial base annual salary
equivalent to Employee's current base rate of pay of $242,000, payable in
accordance with the Company's payroll practices. Employee's salary will be
reviewed from time to time in accordance with Company's established procedures
for adjusting salaries for similarly situated employees. Employee shall be
eligible to participate in Company's benefit plans and to receive prerequisites
of employment as established by Company, and as may be amended from time to time
in Company's sole discretion.

        4.    Term    

        The term (the "Term") of this Agreement shall commence on the date
hereof and shall expire on July 6, 2004 unless sooner terminated as provided
herein (the date of termination of this Agreement, the "Expiration Date").

        5.    Termination.    

        a.    Termination Benefits Under Certain Circumstances.    If the
Employee's employment is terminated, prior to the Expiration Date, by the
Company (other than for Cause), as the result of the Death or Disability of the
Employee, or by the Employee for Good Reason, conditioned upon the Employee's
executing and delivering to the Company a release of claims, reasonably
acceptable to the Company, Employee will be entitled to the following benefits
in full satisfaction of any statutory, contractual or common law entitlements
which Employee has or could have as a result of the termination of the Term:
(i) the Company shall pay to the Employee, in one lump sum, an amount equal to
(A) one year's salary, at the Employee's annual salary in effect on the
Effective Date, plus (B) one year's bonus (calculated based on the average of
the bonus awarded to Employee in each of the previous three years of employment
by the Company), minus any

2

--------------------------------------------------------------------------------

amounts to which Employee is otherwise entitled under any statutory or Company
long or short term disability plan and minus any required withholdings or
deductions; and (ii) Employee's right, title and entitlement to any unvested
options or any other securities or similar incentives which have been granted or
issued to Employee as of the Effective Date, which would have vested in the one
year period immediately following the Effective Date, shall immediately vest,
free from any restrictions (other than those imposed by applicable state and
federal securities laws), provided that all such securities shall continue to be
exercisable (if applicable) for 90 days from the Effective Date or until the
term such securities would have otherwise expired (if applicable), whichever is
earlier. Such payments and other consideration payable by the Company pursuant
to this Section 5(a) shall be accepted by Employee, or his heirs as the case may
be, in exchange for a full and complete release by Employee of all causes of
action, claims or other rights that he may have against the Company arising in
connection with his employment or pursuant to this Agreement. The Company shall
have no obligations under this paragraph with respect to any termination of the
Term for any reason other than as specified in the first sentence of this
paragraph.

        b.    Termination For Cause:    This Agreement shall terminate
immediately upon the termination of Employee for Cause. Thereafter, all
obligations of Company under this Agreement shall cease.

        c.    By Death:    Employee's employment shall terminate automatically
upon the death of Employee. Company shall pay to Employee's beneficiaries or
estate, as appropriate, the compensation set forth in Section 5.a. Thereafter,
all obligations of Company under this Agreement shall cease. Nothing in this
Section shall affect any entitlement of Employee's heirs to the benefits of any
life insurance plan or other applicable benefits.

        d.    By Disability:    If Employee suffers from a Disability, then, to
the extent permitted by law, Company may terminate Employee's employment.
Company shall pay to Employee the compensation set forth in Section 5.a.
Thereafter, all of Company's obligations under this Agreement shall cease.
Nothing in this Section shall affect Employee's rights under any disability plan
in which he is a participant.

        6.    Termination Obligations    

        a.    Return of Company's Property:    Employee hereby acknowledges and
agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by Employee in the course of or incident to Employee's employment,
belong to Company and shall be promptly returned to Company upon termination of
Employee's employment.

        b.    Cooperation in Pending Work:    Following any termination of
Employee's employment, Employee shall fully cooperate with Company in all
matters relating to the winding up of pending work on behalf of Company and the
orderly transfer of work to other employees of Company. Employee shall also
cooperate in the defense of any action brought by any third party against
Company that relates in any way to Employee's acts or omissions while employed
by Company.

3

--------------------------------------------------------------------------------




        7.    Notices    

        All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed to Company:

JDS Uniphase Corporation
1768 Automation Parkway
San Jose, California 94131
Attention: Office of the General Counsel

and to Employee at:



        Employee and the Company shall provide written notice to the other
(which, notwithstanding any other provision within this section, may be provided
by hand delivery, first class mail or electronic mail) of any changes to the
addresses above.

        8.    Entire Agreement    

        Subject to the last sentence of this paragraph, the terms of this
Agreement are intended by the parties to be the final and exclusive expression
of their agreement with respect to the employment of Employee by Company and may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements. Subject to the last sentence of this paragraph, the parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement. To
the extent that the practices, policies, or procedures of Company, now or in the
future, apply to Employee and are inconsistent with the terms of this Agreement,
the provisions of this Agreement shall control. Notwithstanding the foregoing,
nothing in this agreement shall limit or modify, in any manner, any existing or
future agreement between the Employee and the Company relating to proprietary
information, inventions, treatment of confidential information, non-competition
or employee benefits or incentive plans.

        9.    Amendments, Waivers    

        This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of Company other than Employee. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein.

        Employee and the Company each specifically agree and acknowledge that
they each waive recourse to any remedies in tort, and further agree and
acknowledge their intent that all rights and liabilities pertaining to the
cessation of the employment relationship between them, where such cessation
occurs on or before the Expiration Date, be as set out in this Agreement (or in
any subsequent modification of this Agreement, provided that the modification is
in writing and signed by both parties).

        10.    Assignment; Successors and Assigns    

        Employee agrees that Employee will not assign, sell, transfer, delegate
or otherwise dispose of, whether voluntarily or involuntarily, or by operation
of law, any rights or obligations under this Agreement, nor shall Employee's
rights be subject to encumbrance or the claims of creditors. Any

4

--------------------------------------------------------------------------------


purported assignment, transfer, or delegation shall be null and void. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder to any
successor in interest. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above.

        11.    Severability; Enforcement    

        If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

        12.    Governing Law    

        The validity, interpretation, enforceability, and performance of this
Agreement, other than Section 4, shall be governed by and construed in
accordance with the law of the State of California.

        13.    Employee Acknowledgment    

        The parties acknowledge (a) that they have consulted with or have had
the opportunity to consult with independent counsel of their own choice
concerning this Agreement, and (b) that they have read and understand the
Agreement, are fully aware of its legal effect, and have entered into it freely
based on their own judgment and not on any representations or promises other
than those contained in this Agreement.

        14.    Date of Agreement    

        The parties have duly executed this Agreement as of the date first
written above.

JDS UNIPHASE CORPORATION
 
 
 
  By: /s/  MICHAEL C. PHILLIPS      

--------------------------------------------------------------------------------

  /s/  MARK SOBEY      

--------------------------------------------------------------------------------

Name: Michael C. Phillips   Mark Sobey Its: Senior Vice President, Business
Development and General Counsel    

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12

